NO. 07-02-0089-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                  JULY 10, 2002
                         ______________________________

                               RODRIGO RODRIGUEZ,

                                                       Appellant

                                            v.

                               THE STATE OF TEXAS,

                                               Appellee
                       _________________________________

              FROM THE 106TH DISTRICT COURT OF LYNN COUNTY;

                NO. 94,2210-E; HON. GENE L. DULANEY, PRESIDING
                        _______________________________

                                   DISMISSAL
                        _______________________________

Before QUINN, REAVIS, and JOHNSON, JJ.

      Appellant, Rodrigo Rodriguez, appeals from a judgment revoking his community

supervision. Sentence was pronounced in open court on November 12, 2001. Thus, the

appellate record was due by March 19, 2002. TEX . R. APP . P. 35.2(a). Neither the clerk’s

record nor the reporter’s record has been received. Furthermore, according to the

reporter, the record has not been developed because: 1) he has not received a request

from the appellant to develop the record; 2) he has not received payment; 3) appellant has
not made arrangements to pay for same; and, 4) he did not receive a copy of the notice

of appeal.

       Accordingly, the case was abated and remanded to the 106th District Court of Lynn

County (trial court) to determine if 1) appellant desired to prosecute the appeal; 2)

appellant was indigent; 3) counsel had been appointed to prosecute this appeal; 4)

appellant was entitled to appointed counsel; and 5) appellant was entitled to the

preparation of a free appellate record.

       The trial court conducted the hearing and the supplemental clerk’s record was filed

on May 23, 2002. Thereafter, it found that appellant 1) wished to prosecute the appeal,

2) was not indigent, 3) was not entitled to appointed counsel, and 4) was able to pay for

the appellate record. So too did it find that the court reporter had not received a request

for the transcription of the record from appellant. Nor had the court clerk received a

designation of record on appeal from him.

       Thereafter, the cause was reinstated. Notice was then sent, on June 19, 2002, to

appellant and appellant’s counsel directing appellant “to provide written proof that the

records have been requested and arrangements for payment have been made for same

pursuant to Tex. R. App. P. 35.3" and that such proof be received by the Court by July 8,

2002 or the cause would be dismissed per Rodriguez v. State, 970 S.W.2d 133 (Tex. App.

-- Amarillo 1998, pet. ref’d). The deadline lapsed without appellant providing such notice.

Instead, his counsel moved to withdraw, contending that appellant “had not maintained

contact with the undersigned, paid attorney’s fees as agreed, or provided Attorney . . . with

the funds necessary for the preparation of the appellate record . . . .”


                                             2
      Accordingly, the appeal is dismissed for want of prosecution as per Rodriguez v.

State, supra, and the motion of counsel to withdraw is granted.



                                                             Per Curiam

Do not publish.




                                           3